Citation Nr: 9918602	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-14 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from May 1970 to June 1974.  
He also had eight months and 26 days of prior active service.  
He died on December [redacted] 1996, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision that 
denied the appellant's claim of service connection for the 
cause of the veteran's death.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In the appellant's substantive appeal, dated September 29, 
1998, of the RO's denial of service connection for the cause 
of the veteran's death, she requested to appear at a hearing 
at the RO before a traveling member of the Board.  Her 
request for such a hearing was noted by her representative 
when he forwarded a copy of the substantive appeal to the RO 
in October 1998.  

On May 10, 1999, the Board sent the appellant a letter 
requesting clarification in regard to a hearing.  The Board 
also informed the appellant that if it did not receive a 
reply from her within 30 days of the May 1999 letter, it 
would assume that she still wanted a hearing at the RO before 
the Board.  To date, the appellant has not responded to this 
letter.  

Pursuant to 38 C.F.R. § 20.700 (1998), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  Since the appellant has not responded to the Board's 
October 1998 letter, it is assumed that she still desires a 
hearing at the local RO before a traveling member of the 
Board.  

Accordingly, this case must be remanded to the RO for the 
following action:

The RO should appropriately schedule the 
appellant for a hearing before a 
traveling member of the Board.  She 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










